United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT
                       ___________

                       No. 96-3066
                       ___________

John P. Williams III, as Trustee of the               *
Phillip A. Taylor Revocable Living                    *
Trust; John P. Williams III, as Personal              *
Representative of (Florida) Estate of                 *
Phillip Allan Taylor,        *
                             *
         Appellants,         *
                             *
Jane Doe, as surviving mother of                          *
    Appeal from the United States
Phillip A. Taylor,           *
District Court for the
                             *
Eastern District of Missouri.
         Plaintiff,          *
                               *
[UNPUBLISHED]
    v.                       *
                             *
J. William Campbell, M.D.; Barnes                     *
Hospital; Washington University;                      *
Barnes-Jewish Hospital, Inc., *
                             *
         Appellees.          *
                       ___________

                               Submitted: November 5, 1997
                                       Filed: December 10,
1997
                       ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.
    John P. Williams III, personal representative for the
Florida estate of Phillip A. Taylor, appeals the district
court&s1 Federal Rule of Civil Procedure 12(b)(6)
dismissal of Williams&s complaint against J. William
Campbell, M.D., Barnes-Jewish Hospital, and Washington
University; Williams also appeals the denial of his
Federal Rule of Civil Procedure 59(e) and 60(b) motions.
After de novo review, see County of St. Charles v.
Missouri Family Health Council, 107 F.3d 682, 684 (8th
Cir.), cert. denied, 118 S. Ct. 160 (1997), we affirm for
the reasons stated by the district court.

    We find no abuse of discretion in the denial of
Williams&s Rule 59(e) and 60(b) motions. See Twin City
Constr. Co. v. Turtle Mountain Band of Chippewa Indians,
911 F.2d 137, 139 (8th Cir. 1990) (Rule 59(e) standard of
review); Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th
Cir. 1988) (Rule 60(b) standard of review). See 8th Cir.
R. 47B.

    Accordingly, we affirm the judgment of the district
court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                        -2-